Citation Nr: 1707074	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-31 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In July 2015, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the claims file reveals that additional documents were added to the claims file after the issuance of the April 2016 supplemental statement of the case.  However, with the exception of an October 2016 Informal Hearing Presentation submitted by the Veteran's representative, the documents are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Myopia and astigmatism are not disabilities for VA purposes.

2.  A right eye disorder, to include presbyopia, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for a right eye disorder, to include presbyopia, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in March 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are post-service private treatment records.  Additionally, the Veteran was afforded VA examinations with accompanying opinions in February 2012 and March 2016.  The Board finds that the March 2016 VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issue and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the January 2016 remand have been undertaken.  A VA examination was conducted in March 2016.  Additionally, by letter dated in March 2016 the Agency of Original Jurisdiction (AOJ) asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his right eye disability and to provide a release for each provider; the Veteran was also advised that he could submit lay statements in support of his appeal.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   As the Veteran does not have a diagnosis of a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he has a right eye disorder that is related to his in-service treatment for a papercut to the right cornea.  Specifically, at the July 2015 hearing he reported that he had never worn glasses prior to the incident, that he was prescribed glasses after the incident, and that it therefore stood to reason that the incident caused his right eye disorder.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of a right eye disorder.  Specifically, the Veteran has submitted private treatment records from August 2013 noting a diagnosis of bilateral presbyopia.  Notably, while the Veteran's private optometrist also noted diagnoses of myopia and astigmatism, such conditions are not disabilities for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  The Board also observes that any diagnosed refractive error is also not a disability for VA purposes.  Nevertheless, as the Veteran has a currently diagnosed right eye disorder, the remaining question is whether such disorder is related to his military service.

The Veteran's STRs show that he was seen for a papercut to the right eye in March 1989.  At that time, his vision was noted to be 20/30 in the right eye and the treating clinician observed a "very superficial" laceration and abrasion to the cornea.  The Veteran was prescribed an ointment and an eye patch and instructed to return in 24 hours.  The next day, the Veteran's vision was noted to be 20/40 in the right eye and upon examination the clinician noted no signs of foreign bodies or corneal abrasions.  The assessment at that time was of a resolved corneal abrasion to the right eye.  The Veteran was told to return as needed and to schedule an eye examination.  As instructed, the Veteran reported for an eye examination in April 1989 at which point he reported experiencing blurred vision since the papercut injury, but otherwise denied pain or irritation.  Following the examination, the treating clinician noted that the Veteran's cornea was not swollen, did not exhibit a residual scar, and that there were no sequelae from the papercut; the Veteran was prescribed glasses.  Thereafter, the Veteran's eyes were found to be within normal limits at his May 1990 separation examination and he was noted to have corrected distance vision.  In a concurrent report of medical history, the Veteran reported the 1989 abrasion but did not otherwise endorse current eye trouble.  Thus, to establish service connection there must be probative evidence linking the Veteran's currently diagnosed right eye disorder with any instance of his military service.  

Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.

In this regard, in February 2012, the Veteran was afforded a VA examination in connection with his claim for service connection.  Following an interview with the Veteran, a review of the record, and a physical examination of the Veteran's eyes, the examiner determined that the Veteran did not have a current right eye disorder.  Specifically, the examiner stated there was no evidence of a visual field defect (or a condition that may result in visual field defect), and there was no noticeable scarring of the right cornea from the in-service injury 23 years prior.  As such, the examiner failed to attribute any injury to the Veteran's military service.  The Veteran subsequently submitted additional evidence that showed he requires an eyeglass prescription for diagnoses of bilateral presbyopia, myopia, and astigmatism.  Thus, in January 2016 the Board remanded the claim for procurement of a new examination and opinion to specifically address the Veteran's right eye diagnoses.

Thereafter, pursuant to the aforementioned remand, another examination was performed in March 2016.  Following an interview with the Veteran, a review of the record, and a physical examination of the Veteran's eyes, the 2016 examiner determined that it was less likely than not that the Veteran's right eye disorder was caused by his military service.  In support thereof, the examiner noted that the Veteran's eye currently presented as normal and there were no sequelae of the in-service eye trauma.  Regarding the Veteran's presbyopia diagnoses, the examiner observed that such was a normal eye finding.  There is no medical opinion of record to the contrary.

The Board finds that the opinion of the March 2016 VA examiner provided after reviewing the claims file and the Veteran's lay assertions is highly probative as it reflects consideration of all relevant facts and the examiner provided a sufficient rationale for the conclusion reached.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  

To the extent the Veteran believes that he has a current right eye disorder that is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of presbyopia is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of the current eye symptomology is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed right eye disorder is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Similarly, the Veteran is not competent to provide a nexus, and a medical opinion from a medical professional has not related his right eye disorder to his period of service.  The Board finds the opinion of the VA examiners, especially the March 2016 examiner, to be significantly more probative than the Veteran's lay assertions.  

In summary, the Board finds that a right eye disorder, to include presbyopia, is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorder is not warranted.   

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for a right eye disorder, to include presbyopia, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


